Citation Nr: 1434614	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  99-01 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for irritable bowel syndrome.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for an eye condition.

7.  Entitlement to service connection for low back pain.  

8.  Entitlement to service connection for sinusitis.  

9.  Entitlement to an initial increased disability rating for residual surgical scars of the bilateral feet, evaluated as 10 percent disabling.  

10.  Whether new and material evidence has been submitted to reopen claims for service connection for chronic fatigue syndrome.

11.  Whether new and material evidence has been submitted to reopen a claim for service connection for fibromyalgia.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. A.
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1985 to December 1985 and on active duty from December 1990 to May 1991, including a tour of duty in Southwest Asia from January 1991 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 1998, August 2000 and November 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2003.  A transcript of the hearing is in the Veteran's file.  


In May 2007, January 2011, February 2013 and August 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the September 2013 rating decision, the RO reopened and denied the Veteran's claims of service connection for chronic fatigue syndrome and fibromyalgia.  However, where claims are previously denied as here, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the RO's adjudication and the claims have been accordingly recharacterized to comport with the evidence of record.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  

The claims of service connection for arthritis of the feet and insomnia, as well as claims for a temporary total disability rating due to VA hospitalization for posttraumatic stress disorder and a total disability rating due to service-connected disability, raised by the Veteran in October 2013, April 2014 and June 2014 are referred to the RO for appropriate action.  

In April 2013, the RO issued a rating decision granting service connection for posttraumatic stress disorder, which had previously been on appeal after being denied by the RO's June 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The claims of service connection for migraine headaches, irritable bowel syndrome, bilateral hearing loss, sleep apnea, sinusitis, an eye condition, and low back pain, as well as the claim for an increased rating for residual surgical scars of the feet, and the claims to reopen previously denied claims for service connection for chronic fatigue syndrome and fibromyalgia are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An in-service injury caused the current bilateral knee disability, including degenerative joint disease.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability, including degenerative joint disease, have been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish entitlement to compensation for a present disability, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 



If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service personnel records show that the Veteran served in Southwest Asia from January 1991 to May 1991.  

The Veteran contends that she injured both knees when she fell in a hole or ditch while transporting children to safety and that she has experienced ongoing knee pain since service.  

The service treatment records show no relevant complaint, finding, treatment, or diagnosis.  

After-service, treatment records as early as October 1998 show that the Veteran consistently complained of bilateral knee pain since stepping in a hole during Desert Storm.  In October 1998, the impression was internal derangement of both knees, probable chondromalacia with torn medial meniscus.  In November 1998, she underwent bilateral meninsectomies and left knee arthroscopy.  She again underwent left knee arthroscopic surgery in January 2012.  

VA examiners in March 2011 and March 2013 expressed the opinion that the bilateral knee disability was unlikely related to service as there was no documentation of any knee complaint or injury in service.  



In November 2013, a VA examiner expressed the opinion that it was at least as likely as not that degenerative joint disease of the knees was the result of her falling and hitting her knees while deployed to Desert Storm in January 1991.  The VA examiner stated that the internal derangements of the knees in 1998 was linked to the 1991 injury and would have caused abnormal pressures in the knee joints leading to the development of premature arthritis in the knees.  

Analysis

On the basis of the service treatment records alone, a bilateral knee disability was not affirmatively shown to have been present during service.  And service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established (Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, which may be accomplished by affirmatively showing inception during service).  

Service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds the Veteran is competent to describe her in-service injury and subsequent symptoms.  The Board further finds she is credible, as her history throughout the pendency of the appeal has remained consistent.  

In November 2013, the VA examiner's opinion is the only medical opinion that is based on the Veteran's history and is consistent with the objective evidence.  The Board finds that the opinion is persuasive evidence and is of greater probative value than the earlier VA opinions that did not consider the Veteran's history of an in-service injury.  


There is sufficient medical evidence of a link between the Veteran's in-service knee injury and her currently diagnosed degenerative joint disease of the knees, and service connection is warranted.


ORDER

Service connection for a bilateral knee disability, including degenerative joint disease, is granted.  


REMAND

On the claim of service connection for migraine headaches, the evidence is insufficient to decide the applicable theories of service connection raised by the Veteran and the record and further development under the duty to assist is needed.  

In her Form 9, received in December 2011, the Veteran perfected her appeal of the denial of service connection for irritable bowel syndrome and requested a Board hearing that has, as yet, not been afforded her.  

In a rating decision in December 2011, the RO denied service connection for bilateral hearing loss, an eye condition, sleep apnea, sinusitis and low back pain.  In a report of general information, dated later that same month, a VA employee noted that the Veteran wanted the claims to be reconsidered.   The Board reasonably construes the December 2011 report of general information as a notice of disagreement.  






In a rating decision in September 2013, the RO reopened and denied the claims of service connection for chronic fatigue syndrome and fibromyalgia, as well as granted service connection for residual surgical scars of the bilateral feet and assigned an initial 10 percent disability rating.  In October 2013, the Veteran filed a notice of disagreement with the denial of service connection for chronic fatigue syndrome and fibromyalgia, as well as with the initial disability rating assigned her service-connected residual surgical scars of the feet.  

As the RO has not yet issued a statement of the case, addressing the above claims, a remand is required.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a statement of the case on the claims of service connection for bilateral hearing loss, an eye condition, sleep apnea, sinusitis, and low back pain, as well as the claims to reopen previously denied claims of service connection for chronic fatigue syndrome and fibromyalgia and the claim for increase for residuals of surgical scars of the feet.  In order to perfect an appeal of the claims, the Veteran must still timely file a substantive appeal.  

2.  Afford the Veteran a VA examination to determine whether the migraine headaches are caused by or aggravated by service-connected PTSD or tinnitus.   

In formulating the opinion, the VA examiner is asked to consider the following: 

The Veteran was first treated for migraine headaches in 1998.  

In January 2010, in a VA mental health note, the impression was a "history of severe sleep dysfunction and posttraumatic stress disorder and secondary migraine headaches.  In May 2013, it was noted that headaches were a side effect of the Veteran's psychiatric medications.  

The term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of migraine headaches as a result of either service-connected posttraumatic stress disorder or tinnitus or both beyond the natural clinical course of her migraine headache disability as contrasted to a temporary worsening of symptoms.

The Veteran's file must be provided to the VA examiner for review.

3.  On the claim of service connection for irritable bowel syndrome, schedule the Veteran for a hearing before the Board at the Regional Office.  

4.  After the above development adjudicate the claims.  If any benefit is, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


